Citation Nr: 0816573	
Decision Date: 05/20/08    Archive Date: 05/29/08	

DOCKET NO.  97-31 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for an undiagnosed illness manifested by joint pain 
and muscle pain involving the knees and ankles.

2.  Entitlement to a disability rating in excess of 10 
percent for chronic rhinitis/sinusitis with headaches.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for an undiagnosed illness manifested by 
irritability, behavioral changes (also claimed as problems 
with concentration), insomnia, and fatigue.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic acquired psychiatric disorder, to 
include major depression and post-traumatic stress disorder 
(PTSD).

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a disability of the neck and shoulders.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by lack of balance, speech difficulties, a 
tendency to run into or drop things, blurred vision, painful 
sensitivity to light, and painful sensitivity to sound.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to the severity of service-
connected disabilities.

8.  Entitlement to service connection for migraine headaches, 
to include a mixed headache disorder.

9.  Whether previously unreported income was correctly 
counted to reduce VA benefits between February 1, 2000, and 
February 1, 2002.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had periods of active service from August 1984 to 
January 1989, and from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in San 
Diego, California.  The case was most recently before the 
Board in August 2004 with regard to the veteran's claim for 
service connection for migraine headaches.  At that time it 
was remanded in order that the veteran might be accorded a 
neurological examination.  This was accomplished and the case 
has been returned to the Board for appellate review.

For reasons which will be set forth in a remand at the end of 
the decision below, the issues of the veteran's entitlement 
to service connection for migraine headaches, her entitlement 
to a total compensation rating based on unemployability due 
to the severity of her service-connected  disabilities, and 
whether previously unreported income was correctly counted to 
reduce VA benefits from February 2002 to February 2002 are 
being remanded via the Appeals Management Center in 
Washington, D.C. for further development.  The veteran will 
be notified as further action is required.

The question of the veteran's entitlement to increased 
ratings for her undiagnosed illness manifested by joint and 
muscle pain involving the knees and ankles and for 
rhinitis/sinusitis with headaches is also being deferred 
pending additional development.  


FINDINGS OF FACT

1.  By rating decisions dated in July 1997 and November 2000, 
service connection for a chronic acquired psychiatric 
disorder was denied by the RO.

2.  In February 2005, the RO received a statement construed 
as a claim for service connection for a chronic acquired 
psychiatric disorder.

3.  Evidence received since the November 2000 rating decision 
relates to an unestablished fact, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claim.

4.  The veteran's currently diagnosed depression is 
reasonably shown to be related to her military service.  

5.  By rating decision dated in November 2000, service 
connection for a disability involving the neck and shoulders 
was denied.  The veteran did not timely appeal the decision.

5.  The evidence received since November 2000 is neither 
cumulative nor redundant of the evidence previously of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for neck and 
shoulder disabilities, and does not raise a reasonable 
possibility of substantiating that claim.  

6.  In March 2002, among other things, the Board denied 
entitlement to service connection for an undiagnosed illness 
manifested by irritability, behavioral changes, insomnia, and 
fatigue.

7.  Evidence received since the 2002 Board decision is 
neither cumulative, nor redundant of the evidence previously 
of record, it does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for an undiagnosed illness, to include irritability, 
behavioral changes, insomnia, and fatigue, and does not raise 
a reasonable possibility of substantiating the claim.  

8.  There are no medical records showing a lack of balance, 
speech difficulties, a tendency to run into or drop things, 
painful sensitivity to light, and/or painful sensitivity to 
sound.  






CONCLUSIONS OF LAW

1.  The November 2000 rating decision denying service 
connection for a chronic acquired psychiatric disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  

2.  Evidence added to the record since the November 2000 
rating decision is new and material, and the claim for 
service connection for a chronic acquired psychiatric 
disorder is reopened.  (38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  Affording the veteran the benefit of the doubt, the 
criteria for entitlement to service connection for a chronic 
acquired psychiatric disability are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

4.  The November 2000 decision denying service connection for 
neck and shoulder disability is final and new and material 
evidence has not been received.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§  3.156, 20.1103 (2007).

5.  In March 2002, the Board denied entitlement to service 
connection for an undiagnosed illness manifested by 
irritability, behavioral changes, insomnia, and fatigue and 
that decision is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).

6.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for an 
undiagnosed illness, manifested by irritability, behavioral 
changes, insomnia, and fatigue.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

7.  The criteria for service connection for an undiagnosed 
illness manifested by lack of balance, speech difficulties, a 
tendency to run into or drop things, blurred vision, painful 
sensitivity to light, and/or painful sensitivity to sounds 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
her claim for benefits and that VA shall make reasonable 
efforts to assist her in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.  

A review of the three volumes of evidence reveals there has 
been substantial compliance with the mandates of the VCAA.  
In various communications, including one dated in July 2005, 
the veteran was informed of the evidence and information 
needed to substantiate and complete requests to reopen 
previously denied claims for entitlement to service 
connection.  The letter also generally informed her to submit 
any additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the elements of a service connection claim, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) was 
provided in March 2006.  Although the veteran was not 
provided additional notice following the United States Court 
of Appeals for Veterans Claims (Court) decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Board finds that the 
2005 notice clearly advised the veteran of the evidence 
needed to reopen her claim of entitlement to service 
connection for a chronic acquired psychiatric disorder, for 
an undiagnosed illness manifested by irritability, behavioral 
changes, insomnia, and fatigue, and for neck and shoulder 
disabilities.  The July 2005 letter clearly advised her of 
the evidence needed to reopen her claims of entitlement to 
service connection as it stated that new evidence was to be 
submitted to VA for the first time and material evidence was 
to pertain to the reason why the claim was previously denied.  
Accordingly, the Board found that VA met its duty to notify 
the veteran of her rights and responsibilities under the VCAA 
with regards to these claims.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony at a 
hearing before a decision review officer in San Diego, 
California, in January 2006.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and associated with the claims file.  The Board 
notes with regard to any deficiency regarding compliance with 
the holding in Kent is harmless with regard to the claim for 
service connection for any psychiatric disorder in that the 
claim for service connection for a psychiatric disorder is 
reopened herein below and the benefit is being granted.  With 
regard to the other issues, the veteran's service medical 
records, and post service medical records have been 
associated with the claims file.  The veteran has had ample 
opportunity to provide argument on her own behalf.  She has a 
representative and that individual is presumed to have 
knowledge of the criteria required for reopening a claim.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105 (c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of a claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(a).



With these considerations, the Board must review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last prior final 
denials with regard to the claims.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service Connection for a Chronic Acquired Psychiatric 
Disorder

At the time of the November 2000 rating decision, the record 
included the service medical records.  These were negative 
for indication of complaints or findings indicative of the 
presence of a psychiatric disorder.  The initial 
documentation post service for the presence of a psychiatric 
disorder was September 1996, when a major depressive episode 
was diagnosed.  The record also was negative for an 
indication of the presence of a diagnosis of PTSD or of a 
specific verifiable stressor during the veteran's military 
service.  Since the time of the 2000 decision, the veteran 
has pursued other claims.  Evidence presented or secured 
since the 2000 rating decision consists of additional medical 
records.  The additional evidence includes a January 2006 
statement from the veteran's treating clinical psychologist.  
It was not part of the record before the RO issued its final 
2000 rating decision.  It is new in establishing a diagnosis 
of depression and anxiety and in associating them with the 
veteran's military service.  

After careful consideration of the evidence, the Board finds 
that it is sufficiently new and material to reopen a claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder.  In that 2006 statement, the VA 
psychologist indicated that she had been treating the veteran 
for depression and anxiety on an intermittent basis since 
2000.  She believed that the emotional symptoms were the 
result of "the pain and impairment that she has experienced 
since deployment to the Persian Gulf."  This opinion is 
sufficient to support a grant of service connection for a 
psychiatric disorder, namely depression, especially in view 
of the fact that the psychologist apparently is the veteran's 
principal treating psychologist.  In that capacity, the 
psychologist has seen the veteran on a number of occasions 
for the past several years and is clearly the most competent 
individual to make an informed assessment as to the etiology 
of the veteran's psychiatric disorder.  The statement from 
the psychologist at least places the evidence with regard to 
the veteran's psychiatric status and its etiology in 
equipoise.  That being the case, the claim for service 
connection for a chronic acquired psychiatric disorder, is 
allowed.

New and Material Evidence with Regard to a 
Neck and Shoulder Disability

The evidence of record at the time of the November 2000 
rating decision denying service connection for a neck and 
shoulder disability included the service medical records.  
They were negative for complaints or findings indicative of 
the presence of disabilities involving either the neck or the 
shoulders.   

The report of magnetic resonance imaging of the cervical 
spine done in October 1999 was also of record.  This showed 
moderate narrowing in association with degenerative 
osteophytic reaction at the C5-C6 level.  

The evidence also included the report of a VA examination of 
the veteran in February 2000.  She stated that in May 1999 
she began experiencing discomfort in the neck with radiation 
at the left shoulder.  There was no history of any specific 
injury to those areas.  Examination of the cervical spine 
suggested slight limitation of forward flexion.  

Evidence submitted since the 2000 determination consists of 
VA medical records showing treatment and evaluation for 
various somatic conditions.  However, the evidence does not 
show any causal relationship between any current findings and 
any neck or shoulder disability reported to have been 
sustained during the veteran's active service.

To the extent the veteran claims that she has had neck and 
shoulder problems related to her active service, the Board 
notes that she is not shown to possess the appropriate 
medical expertise and training to competently offer an 
opinion as to whether she has current neck and shoulder 
disorders incurred in or aggravated by service, and any 
statements purporting to do so cannot constitute medical 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran's unsupported lay statements, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In light of the above discussion, the Board concludes that 
the evidence added to the record since the 2000 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for neck and shoulder disorders, and is not of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.  Accordingly, the evidence is 
new and material for the purpose of reopening the claim.  

New and Material Evidence with Regard to a Disability
Manifested by Irritability, Insomnia, and Fatigue

With regard to this matter, the evidence of record reveals 
the last final disallowance with regard to the claim for 
service connection for an undiagnosed illness manifested by 
irritability, behavior able changes, insomnia, and fatigue, 
was in a Board decision dated in March 2002.  In the Board 
decision it was noted that service connection for a 
disability due to an undiagnosed illness was only probative 
when the disability "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317 (a) (1) (ii).  The Board found 
that the evidence had attributed the nervous symptoms such as 
irritability, behavioral changes, insomnia, and fatigue to a 
known clinical diagnosis.  As such, service connection due to 
an undiagnosed illness was not warranted.  Reference was made 
to a February 2000 VA examination at which time the examiner 
opined that symptoms of irritability, behavioral changes, and 
insomnia were due to factitious disorder, malingering, and 
her clinically diagnosed insomnia.  

With regard to the irritability, behavioral changes, 
insomnia, and fatigue, a review of the evidence of record 
shows these symptoms were not present during service or for 
years following separation in 1991.

The evidence added to the record since the Board's March 2002 
decision reveals the veteran was seen on a number of 
occasions for treatment and evaluation of various complaints.  
The evidence submitted since the 2002 Board decision is 
essentially cumulative of evidence previously of record.  
Although more VA treatment records have been added to the 
record since the 2002 Board decision, these records contain 
essentially the same information as was contained in the 
record at the time of the 2002 decision.  As noted above, to 
the extent that the veteran claims that she experiences 
irritability, behavioral changes, insomnia, and fatigue, she 
does not have the appropriate medical expertise and training 
to competently offer an opinion as to whether these symptoms 
were incurred in or aggravated by service, and any statements 
purporting to do so do not constitute new and material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
supporting lay statements, even if new, do not serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211 214 (1993).  Accordingly, the Board 
finds that the evidence added to the record since the 2002 
Board decision does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection, and is not of sufficient probative vale to raise 
a reasonable possibility of substantiating the claim.  
Accordingly, the evidence is not new and material for the 
purpose of reopening the claim.

Service Connection for an Undiagnosed Illness Manifested by 
Lack of Balance, Speech Difficulties, a Tendency to 
Run Into or Drop Things, Blurred Vision,
Painful Sensitivity to Light and/or Painful Sensitivity to 
Sound

Service connection may be granted to a Persian Gulf veteran 
who exhibits symptoms of chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic multi 
symptom illness (such as chronic fatigue, fibromyalgia, and 
irritable bowel syndrome) that is defined with a cluster of 
signs, resulting from an illness, or combination of illness 
manifested by one or more signs or symptoms such as listed 
below.

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods described by the 
Secretary or by December 31, 2001.  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence presentable to an 
examining physician, and other, nonmedical indicators that 
are incapable of independent verification.  Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multi symptom list include, 
but are not limited to:  (1) fatigue, (2) signs or symptoms 
involving the skin, (3) headaches, (4) muscle pain, (5) joint 
pain, (6) neurologic signs or symptoms, (7) neurological 
signs or symptoms, (8) signs or symptoms involving the 
respiratory system (upper or lower), (9) sleep disturbance, 
(10) gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, (12) abnormal weight loss, or (13) 
menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2007).

Having reviewed the evidence pertaining to this claim, the 
Board concludes that service connection for disability 
related to the claimed symptoms is not in order.  There is no 
medical evidence of record or otherwise independently 
verifiable evidence showing lack of balance, speech 
difficulties, a tendency to run into things, blurred vision, 
painful sensitivity to light, or painful sensitivity to 
sound.  

However, since there is no objective indication of chronic 
disability relating to the claimed symptoms, service 
connection for those symptoms as due to an undiagnosed 
illness is not in order.

Again, as noted above, the veteran is not shown to possess 
the appropriate medical expertise and training to competently 
offer an opinion as to whether any of these symptoms were 
incurred in or aggravated by service, and any statements by 
her purporting to do so do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).




ORDER

New and material evidence having been submitted, the 
previously denied claim of entitlement to service connection 
for a chronic acquired psychiatric disorder is reopened.  
Based on the reopened claim, service connection for a chronic 
acquired psychiatric disability is granted.  To this extent, 
the appeal is allowed.

New and material evidence not having been submitted, service 
connection for a disability involving the neck and shoulders 
remains denied.

New and material evidence not having been submitted, service 
connection for an undiagnosed illness manifested by 
irritability, behavioral changes, insomnia, and fatigue 
remains denied.

Service connection for a disability manifested by a lack of 
balance, speech difficulties, running into or dropping 
things, blurred vision, painful sensitivity to light and/or 
painful sensitivity to sound, including as due to an 
undiagnosed illness, is denied.


REMAND

With regard to the claims for increased ratings for an 
undiagnosed illness manifested by joint pain, an increased 
rating for chronic rhinitis/sinusitis, a total rating based 
on unemployability, service connection for migraine 
headaches, and whether previously reported income was 
correctly counted to reduce VA benefits from February 1, 2000 
to February 2, 2002, additional action is necessary before 
the Board decides these claims.

Initially, with regard to the unreported income question, the 
Board notes that in the VA Form 8, dated December 9, 2007, it 
was indicated that the veteran had requested a travel board 
hearing at a Regional Office with regard to that issue.  
While a review of the record reveals that the veteran has had 
hearings on other issues, she has not had one on the 
unreported income question.  There is no indication in the 
record that such a hearing has been scheduled for her.  A 
hearing should therefore be scheduled for her in accordance 
with her wishes.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 20.700, 20.703, 20.704 (2007).

With regard to the increased rating questions, as indicated 
elsewhere in this decision, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate a 
claim and assist her in obtaining and fully developing all of 
the evidence relevant to her claim.  With regard to the 
increased rating issues, VA has not yet provided the veteran 
adequate notice and assistance.  Accordingly, to proceed in 
adjudicating these claims would prejudice her in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. at 392-
94.

In this regard, the Board notes that in a January 2008, the 
Court held that, with regard to claims for increased 
compensation, 38 U.S.C.A. § 5103 (1) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, she must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and describing the effect the 
worsening has on the claimant's employment and hid daily 
life.  Vazquez -Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Court further held that, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life, the Secretary must provide at least general 
notice of that requirement.  The Court continued that the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of the particular disability 
from noncompensable to as much as 100 percent, based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must include examples of the types of medical and lay 
evidence the claimant may submit (or ask the Secretary to 
obtain), which are relevant to establishing entitlement to 
increased compensation, including competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer's statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The notice of record with regard to the 
increased rating questions is inadequate.

The issue of entitlement to a total unemployability rating is 
inextricably intertwined with the issue of being remanded 
herein.  Accordingly, the veteran's other claims must be 
addressed by the RO prior to the Board's consideration of the 
unemployability issue currently on appeal.  In addition, the 
Board finds that the veteran should be asked to complete an 
updated application for increased compensation based on 
unemployability (VA Form 21-8940).  

With regard to the claim for service connection for migraine 
headaches, the veteran has been accorded examinations by VA 
on more than one occasion.  However, the opinions of record 
with regard to the etiology of the veteran's headaches remain 
vague at best.  The VA examiner was asked to provide an 
opinion as to the etiology to notifying as to whether the 
headaches were at least as likely as not (more than a 50 
percent probability) related to the veteran's active service.  
The available service records are without reference to 
complaints or findings indicative of the presence of 
headaches.  Clarification from the examiner is in order.

In view of the foregoing, this portion of the case is 
REMANDED for the following:  

1.  With regard to the issue pertaining 
to the veteran's income between 2000 and 
2002, she should be scheduled for a 
hearing by either a video conference or a 
travel board with a veteran's law judge 
at the RO.  A copy of the notice of the 
scheduling of the hearing to her should 
be placed in the record, keeping in mind 
the 30-day advance notice requirements 
specified at 38 C.F.R. § 19.76 (2007).

2.  The veteran should be provided with 
VCAA notice on her claims for higher 
initial/increased evaluations, which 
comply with recent case precedent, 
discussed above.  In particular, she 
should be asked to discuss whether there 
has been a noticeable worsening or 
increase in the severity of her 
disabilities and the impact such 
worsening has on her employment and daily 
life.  She should also be asked to submit 
any evidence which might be in her 
possession that would be helpful to her 
claim, to include competent lay 
statements describing her symptoms, 
medical hospitalization records, medical 
statements, employers' statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disabilities in question.

3.  She should also be asked to compete 
and return an updated VA Form 21-8940 
(Veteran's Application for Increased 
Compensation Based on Unemployability).

4.  The VA neurologist who examined the 
veteran on several occasions in 2004 
should be contacted and asked to clarify 
his opinion as to whether, based on a 
review of all pertinent documents in the 
claims folder, the veteran has headaches 
separate and distinct from those 
associated with her service-connected 
chronic rhinitis and sinusitis, that are 
attributable to her active service.  If 
the examiner is not available, VA should 
arrange for the veteran to undergo an 
examination by a physician knowledgeable 
in headaches.  The claims file should be 
reviewed by the examiner and an opinion 
should be expressed as to the exact 
nature of the veteran's headaches and 
whether they are at least as likely as 
not related to her active service.  A 
detailed rationale should be provided for 
any opinion expressed.  Again, if the 
examiner who evaluated the veteran in 
2004 is available, and is able to express 
an opinion as to the likelihood that any 
current headaches are related to service, 
a more current examination is not 
required.

5.  Thereafter, VA should readjudicate 
the claims being remanded.  For all 
denied claims, the veteran and her 
representative should be provided a 
Supplemental Statement of the Case and be 
given an opportunity for response.

Subject to current appellate procedures, the case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final disposition of the claims being 
remanded.  No action is required of the veteran until she 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


